DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 8, “plainer” should be “planar”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,773,912 in view of Mandel (US 8,702,094 B2). Claim 1 of U.S. Patent No. 10,773,912 recites everything claimed, except claim 1 of U.S. Patent No. 10,773,912 recites a transport mechanism instead of transport rollers and a translate/rotate mechanism instead of translate/rotate wheels. Mandel teaches the use of transport rollers 180 in order to move sheets along a path (col. 8, lines 22 – 32) and translate/rotate wheels 212,214 in order to correct skew of the sheets (col. 8, lines 52-65). Therefore, it would have been obvious to one having ordinary skill in the art to use transport rollers as the transport mechanism of claim 1 of U.S. Patent No. 10,773,912 and a translate/rotate mechanism as the translate/rotate wheels of claim 1 of U.S. Patent No. 10,773,912, as taught by Mandel, in order to move sheets along the path and correct skew of the sheets.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,773,912 in view of Mandel. Claim 2 of U.S. Patent No. 10,773,912 as modified by Mandel comprises everything claimed by claim 2 in the instant application.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,773,912 in view of Mandel. Claim 3 of U.S. Patent No. 10,773,912 as modified by Mandel comprises everything claimed by claim 3 in the instant application.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,773,912 in view of Mandel. Claim 4 of U.S. Patent No. 10,773,912 as modified by Mandel comprises everything claimed by claim 4 in the instant application.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,773,912 in view of Mandel. Claim 5 of U.S. Patent No. 10,773,912 as modified by Mandel comprises everything claimed by claim 5 in the instant application.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,773,912 in view of Mandel. Claim 6 of U.S. Patent No. 10,773,912 as modified by Mandel comprises everything claimed by claim 6 in the instant application.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,773,912 in view of Mandel. Claim 7 of U.S. Patent No. 10,773,912 as modified by Mandel comprises everything claimed by claim 7 in the instant application.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,773,912 in view of Mandel. Claim 8 of U.S. Patent No. 10,773,912 as modified by Mandel comprises everything claimed by claim 8 in the instant application.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,773,912 in view of Mandel. Claim 9 of U.S. Patent No. 10,773,912 as modified by Mandel comprises everything claimed by claim 9 in the instant application.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,773,912 in view of Mandel. Claim 10 of U.S. Patent No. 10,773,912 as modified by Mandel comprises everything claimed by claim 10 in the instant application.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,773,912 in view of Mandel. Claim 11 of U.S. Patent No. 10,773,912 as modified by Mandel comprises everything claimed by claim 11 in the instant application.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,773,912 in view of Mandel. Claim 12 of U.S. Patent No. 10,773,912 as modified by Mandel comprises everything claimed by claim 12 in the instant application.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,773,912 in view of Mandel. Claim 13 of U.S. Patent No. 10,773,912 as modified by Mandel comprises everything claimed by claim 13 in the instant application.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,773,912 in view of Mandel. Claim 14 of U.S. Patent No. 10,773,912 as modified by Mandel comprises everything claimed by claim 14 in the instant application.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,773,912 in view of Mandel. Claim 15 of U.S. Patent No. 10,773,912 as modified by Mandel comprises everything claimed by claim 15 in the instant application.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,773,912 in view of Mandel. Claim 16 of U.S. Patent No. 10,773,912 as modified by Mandel comprises everything claimed by claim 16 in the instant application.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,773,912 in view of Mandel. Claim 17 of U.S. Patent No. 10,773,912 as modified by Mandel comprises everything claimed by claim 17 in the instant application.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,773,912 in view of Mandel. Claim 18 of U.S. Patent No. 10,773,912 as modified by Mandel comprises everything claimed by claim 18 in the instant application.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,773,912 in view of Mandel. Claim 19 of U.S. Patent No. 10,773,912 as modified by Mandel comprises everything claimed by claim 19 in the instant application.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 1759